                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
DARYISE L. EARL,

                         Plaintiff,
      v.                                                 Case No. 20-cv-617-pp

STEVE R. KINZIGER, ANGELO PANOS,
KWON YANG, DOES 1 & 3–9, and
WISCONSIN INJURED PATIENTS AND
FAMILIES COMPENSATION FUND,

                        Defendants.
______________________________________________________________________________

  ORDER DENYING PLAINTIFF’S MOTION TO SUPPLEMENT COMPLAINT
 (DKT. NO. 29), GRANTING PLAINTIFF’S MOTION TO EXTEND DEADLINE
       TO IDENTIFY DOE DEFENDANTS (DKT. NO. 29) AND DENYING
    PLAINTIFF’S REQUEST TO ORDER DEFENDANTS TO RESPOND TO
                   DISCOVERY REQUESTS (DKT. NO. 30)
______________________________________________________________________________

      Plaintiff Daryise L. Earl, who is representing himself, is proceeding on

federal and state law claims alleging that the defendants denied or delayed his

dental treatment for a tooth extraction and filling for several months beginning

in June 2018. Dkt. No. 11. Almost a year after filing his original complaint, and

after the defendants have answered, the plaintiff has asked to supplement his

complaint with “pertinent facts relevant to the continuation of the Defendants

utter disregard to timely perform the dental procedural [sic] that was necessary

to adequately treat his painful dental condition.” Dkt. No. 29 at 1. The plaintiff

reiterates facts alleged in his complaint: that dental staff at Kettle Moraine

Correctional Institution discovered a cavity during a teeth cleaning on June 20,

2018, and that prison staff told him that they would treat “[o]nly emergencies



                                         1
and essential procedures” during an outbreak of COVID-19 at the prison. Id. at

1–2. The plaintiff seeks to add new allegations that defendant Kwon Yang filled

the plaintiff’s cavity on February 1, 2021, after his tooth broke while he was

eating. Id. at 2. He also wants to add an allegation that inmate Dustin Harwick

received a tooth filling “to treat his painful tooth cavity” on September 15,

2020. Id. The plaintiff asserts that these new facts “further chronicle a

standard of care that unreasonably continued to delay treatment which was

indispensable to the Plaintiff’s dental condition, while outright ignoring—for

vindictive purposes—the circumstances surrounding his numerous complaints

of suffering from a painful dental condition.” Id. at 3.

      Under Federal Rule of Civil Procedure 15(d), the court may “permit a

party to serve a supplemental pleading setting out any transaction, occurrence,

or event that happened after the date of the pleading to be supplemented.” The

plaintiff is not entitled to supplement his pleading and to have the court’s

permission to do so. Guerra v. Brooks, No. 20-CV-748-PP, 2021 WL 321866, at

*4 (E.D. Wis. Feb. 1, 2021) (citing Civil Local Rule 15(a) (E.D. Wis.)). The

plaintiff “must file the whole complaint (with both the pre-original complaint

and post-original complaint information in it) along with his request for leave to

supplement.” Id.

      The plaintiff submitted his additional facts without attaching an entire,

proposed supplemented complaint identifying his supplemental allegations. He

failed to comply with the court’s local rules for supplementing complaints. See

Hinterberger v. City of Indianapolis, 966 F.3d 523, 528 (7th Cir. 2020)



                                         2
(“[D]istrict courts may require strict compliance with their local rules.”); Smith

v. Adams, 804 F. App’x 390, 391 (7th Cir. 2020) (same for pro se plaintiffs).

      Even had the plaintiff complied with the court’s local rules, the

supplemental facts are not relevant to the claims on which he is proceeding in

his amended complaint. He alleges that the defendants delayed and/or denied

him routine dental treatment for a filling and tooth extraction. That the plaintiff

received emergency treatment to extract a broken tooth in February 2021 is not

relevant to whether the defendants delayed routine treatment years earlier. If

anything, it confirms what the defendants told the plaintiff about how they

were delaying non-emergency treatment during the COVID-19 pandemic.

Whether another inmate received dental treatment before the plaintiff does not

make it any more or less likely that the defendants knew about and

disregarded the plaintiff’s need for treatment. The court will deny the plaintiff’s

request to supplement the complaint with this information.

      The court previously had instructed the plaintiff to use discovery to learn

the names of the Doe defendants by April 26, 2021. Dkt. No. 11 at 24; Dkt. No.

28 at ¶1. The plaintiff asks that the court extend his deadline to identify the

Doe defendants until after discovery is completed. Dkt. No. 29 at 1. He asks to

delay identifying the Doe defendants “to prevent excessive litigation with the

filing of more than one additional amended complaint.” Id. at 3. But as noted

above, the court is denying his motion to supplement his complaint. Nor must

the plaintiff file an amended complaint after he identifies the Doe defendants.

Once he learns their names, he must file a motion to substitute their names



                                         3
for the Doe placeholders. Dkt. No. 28 at ¶1. The plaintiff offers no reason why

he has not yet identified the Doe defendants. But because the April 26, 2021

deadline to identify the Doe defendants has come and gone and the plaintiff

has been waiting for a ruling from the court, the court will grant the plaintiff an

extension of time to identify the Doe defendants.

      The plaintiff also filed a letter stating that he submitted discovery

requests to the defendants on February 24, 2021. Dkt. No. 30. He asks the

court “to require the Defendants to answer his discovery requests, pending the

Court’s determination of his supplemental motion.” Id. The court ordered the

parties to complete discovery by July 16, 2021. Dkt. No. 28 at ¶1.

      To the extent the plaintiff wants the court to compel the defendants to

respond to his discovery requests, the court will deny that request. Civil Local

Rule 37 requires parties to attempt to work out a discovery dispute informally,

among themselves, before involving the court. If that is unsuccessful, a party

may file a motion to compel, but the motion must include a certification that

the parties made a good-faith effort to resolve the dispute among themselves,

without involving the court. Civil L. R. 37; Fed. R. Civ. P. 37(a)(1). This rule

exists because when parties make a good-faith effort to discuss their

differences and try to work with each other, they often are able to resolve their

disputes themselves, which saves both the parties and the court time and

resources.

      The plaintiff’s request to order the defendants to respond to his discovery

requests does not comply with Civil L. R. 37 or Fed. R. Civ. P. 37. The plaintiff



                                         4
does not say whether he has attempted to informally resolve his discovery

issues with the defendants. Nor does he certify that he attempted to meet and

confer with them about discovery issues before submitting his motion and

letter. The court advises the plaintiff to be patient and to work with the

defendants to identify the Doe defendants and to conduct discovery. Filing

premature motions seeking court intervention will only delay this litigation.

      The court DENIES WITHOUT PREJUDICE the plaintiff’s motion to

supplement his complaint. Dkt. No. 29.

      The court GRANTS the plaintiff’s request to extend his deadline to

identify the Doe defendants. Dkt. No. 29. He must identify those defendants, or

explain why he is unable to, by the end of the day on May 14, 2021. If the

plaintiff does not file a motion asking to substitute the Doe defendants by the

end of the day on May 14, 2021, the court will allow him to proceed only

against the named defendants.

      The court DENIES the plaintiff’s request to order the defendants to

respond to his discovery requests. Dkt. No. 30.

      Dated in Milwaukee, Wisconsin this 27th day of April, 2021.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        5
